 

 

   

July 21" 2016

 

ais angmeny’ Benlida Printed Circuit it coy, Ltd. ie
_ 76, Longxi Road, High-tech Industrial Park
Fanon oe China ee

  

 

 

S eer Mr, Huang:

 

“Referer @ is ey mde: ae certain. Standar Manufacturing and Reprsertation Agreement
SS ntered into yand between: @c a

   
  

    
   
    
 
  

seniett ne Spiscenaney) © CTX USA, crx HK, and -

gotiate in good faith: anew: manufacturing and. representation
ufacturi 5 lent”). However, until such time as

ry Manufacturing porerinent ¢ Or

an soe unde
~ Manufactur
agreement

 

 

    

Gdrcuitronx.com SS htt: //wwu-circuitronix,com

 

 
   

In jigne of the foredeieg:
- Regu éd P

 
  
 

 

 

 

 

 
 
 
 

 

cruit, re, oF at empt to solicit;
snareholder, officer, employee
USA oF ils aff iiates’

       

_comnion. law and :
nd ey eae and

 
 
 
 
 
 

 

Tse ‘that may S
oe A. _ Without

    

 

     
     

[ agement and policies of
ndirectly, Whee through the ownership of voting securities or
, by contract or otherwise. ft a

gS

 
 

 

 

  
 
 
 

ve me to the laying _
ee waives any Sain hae night 0

   

: a ae not to. poled | to such
ed upon, Manufacturer ey such method. a.

  
  

 

f
I other prior oreoments, :
mplied, oral ol

 

ancy having
) its sole and

 
  
 
 

 

 

 
 

‘Valldi soli of ek remaining 5 prov ns or
¢ d thereby. and effect shall be givento the remaining

 

   

 

 

 
  
 
 

   

    

 

‘communications which any .
be: Fequired to pve her me
be

 

   
 

jes: to. this Agreement may desire or
collectively, Notices’) shall | all

     

r ‘service arges ‘prepa
mall (postage prepaid e ur i
ided, § if

   
 

 

 

reuivontcom

 
    

      

  

ise indicate: our - agreement with the foregoing y y signing. wher
th opay signed counterpart

         
  

jicatéd below and by

 

eof te: the undersigned £

  
 

       

 

 

 

a aa

Rishi Kukreja. :
FOR CTX USA AND CHI

      

 

 

LTD

 

 

 

 

 

   

 

 

 

ww.citciitronix.com:

 

ok
\
*
